SOPER, Circuit Judge
(dissenting).
The undisputed fact is that Cimorosi adopted as a covering or shell for toy torpedoes the same sort of material which Graber had used upon somewhat similar fireworks, and had disclosed in his patent in 1908, more than twelve years before the application for the patent in suit. Both devices were known to the trade as torpedoes, although Graber’s were usually called “crazy crackers.” The covering in each case was essentially the same, consisting of an agglomeration of granular material, such as sawdust, agglutinated together. Graber designed the shell chiefly as a safety coating, so as to free the explosive from accidental ignition from friction in handling or in transportation; but his crazy crackers were capable of being exploded by a percussion like a torpedo, and of course the covering also protected them *301from moisture. Cimorosi merely used a thicker coating of the same sort of material upon toy torpedoes fired only by percussion, and thereby produced an article safeguarded from accidental explosion and from moisture, and capable of producing an instantaneous and loud noise. At the best, his contribution hardly amounts to a patentable invention, but seems to be only a commercial development easily within the capacity of one skilled in the art and familiar with the Graber disclosure. In considering such a problem, we are not governed by the claims of the earlier patent but by its disclosures; and when we consider the latter in the pending case it seems a strained conclusion to deny to the original inventor the right to use his safety covering upon fireworks of the same general character without paying tribute to one who came much later into the field. Such would be the effect of the decree of the District Court. See Victor Cooler Door Co. v. Jamison Cold Storage Door Co. (C.C.A.) 44 F.(2d) 288.